internal_revenue_service department of the treasury number release date index number 18-big_number washington dc person to contact telephone number refer reply to cc intl plr-107400-00 date date legend taxpayer parent tax advisors country b date a dear this replies to a letter dated date in which taxpayer requests an extension of time under sec_301_9100-3 to file form_8279 election to be treated as a fsc or as a small_fsc pursuant to temp sec_1_921-1t q a effective for the tax_year beginning on date a the information submitted for consideration is substantially as set forth below the ruling contained in this letter is predicated upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process the representatives of parent and parent’s tax advisors had various discussions regarding the administrative requirements of establishing and maintaining a fsc the tax advisors informed parent’s representatives about the necessity to file an election to establish a foreign_corporation as a fsc within the prescribed period both tax advisors and parent assumed that the office of tax advisors in country b would file the election later it was discovered that the election had not been filed by the country b office of tax advisors the irs has not discovered taxpayer’s failure to timely file form_8279 effective for the tax_year beginning on date a sec_301_9100-1 provides that the commissioner may grant a taxpayer a reasonable extension of time to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i under the standards set forth in in re plr-107400-00 sec_301_9100-3 sec_301 -1 b defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-3 provides standards for extensions of time for making regulatory elections sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government in the present situation sec_1_921-1t q a fixes the time to elect treatment as an fsc or small_fsc thus the commissioner has discretionary authority pursuant to sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government based on the facts and circumstances of this case we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time until days from the date of this ruling letter to file form_8279 effective for the tax_year beginning on date a the granting of an extension of time to file form_8279 is not a determination that taxpayer is otherwise eligible to make the election sec_301 a this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented further no opinion is expressed as to whether the taxpayer qualifies as a fsc or small_fsc under u s law pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely s allen goldstein reviewer office of the associate chief_counsel international
